DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/10/20 has been considered and entered.  Claims 19-22 have been canceled.  Claims 1-18 remain in the application for prosecution thereof.

In light of the amendment filed 11/10/20, the 35 USC 112 rejections have been withdrawn, however, the following rejection has been applied.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term “generally” is vague and indefinite as to whether or not the limitations following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1-6,10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sirvio et al. (9,352,351).
Sirvio et al. (9,352,351) teaches a method of producing an electrically conductive pattern on a surface whereby a substrate (102) is coating with an adhesion pattern layer (103) then coating with conductive powder (104) and heated to melt the powder and form the conductive pattern on the adhesive pattern.  The claimed adhering step is performed during heat and a nip treating step (106).  The adhering step of the adhesion layer is performed during the heating step.  The additive step is met by the powder being applied by a particle handler (104) or the adhesive by an applicator (101/201). Sirvio et al. (9,352,351) teaches the contact angle of the powder when heated and melted is small with respect to the adhesion layer, i.e. melt stay confined to the adhesion layer and not the substrate (col. 4, line 15 - col. 5, line 40).
Sirvio et al. (9,352,351) fails to teach the contact angle between the conductive powder melt and the substrate is greater than 90 degrees and that the contact angle between the substrate is greater than 90 degrees.
While the Examiner acknowledges this fact, Sirvio et al. (9,352,351) does teach controlling the process parameters to produce a small contact angle between melt and adhesive layer which provides for good wetting and hence would be suggestive that the 
Regarding claim 2, the adhesive (claimed intermediary material) is applied by applicator (101/201) which includes extruded the material or using a slurry (Fig 1 and 2).
Regarding claim 3, the adhesive material would be a paste (Fig. 2).
Regarding claim 4, the adhering of the adhesive layer is done by heating in step (105).
Regarding claim 5, the conductive material is applied by depositing and ca included spraying (Figs. 1-3).
Regarding claim 6, the conductive material is in powder form (col 4. Lines 44-55).
Regarding claim 10, the conductive powder material is melted (col. 3, lines 5-10).
Regarding claim 11, Sirvio et al. (9,352,351) fails to teach a specific contact /wetting angle, however, does teach the smaller the angle the better wetting which would suggestive of a contact angle less than 30 degrees.

Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sirvio et al. (9,352,351) in combination with Sheedy et al. (2016/0135279).

Sirvio et al. (9,352,351) fails to teach using a second intermediary layer/adhesive layer.
Sheedy et al. (2016/0135279) teaches a substrate having a conductive component thereon with two intervening layers there between one being a compliant coat and the other being a bond coat (abstract and Fig. 4).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Sirvio et al. (9,352,351) process to include a second intermediary adhesion layer as evidenced by Sheedy et al. (2016/0135279) with the expectation of achieving similar results as well as the improving the bonding thereof.
Regarding claims 7 and 8, the second layer (bond layer) is applied to the compliant bond layer (Fig. 4).
Regarding claim 9, although Sirvio et al. (9,352,351) in combination with Sheedy et al. (2016/0135279) fail to teach the claimed wetting angles, Sirvio et al. (9,352,351) does teach that the wetting angle should be low to provide for better wetting of the coating and hence would suggest a wetting angle of less than 90 between the intermediary layers and above 90 between the top layer and the substrate to confine the coating to produce the patterns.
Regarding claim 15, Sheedy et al. (2016/0135279) teaches a gas turbine engine, i.e. a motor [0032]-[0033].
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sirvio et al. (9,352,351) in combination with Tuan et al. (2012/0114966).
Features detailed above concerning the teachings of Sirvio et al. (9,352,351) are incorporated here.
Sirvio et al. (9,352,351) fails to teach an alumina substrate and a copper coating.
Tuan et al. (2012/0114966) teaches a ceramic/metal composite structure including an alumina substrate and a copper layer having an interface layer there between [0053]-[0055].  
Therefore it would have been obvious for one skilled in the art to have modified Sirvio et al. (9,352,351) process to utilize a ceramic substrate and a copper conductive layer as evidenced by Tuan et al. (2012/0114966) with the expectation of achieving similar success.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sirvio et al. (9,352,351) in combination with Mair et al. (2014/0345959).
Features detailed above concerning the teachings of Sirvio et al. (9,352,351) are incorporated here.
Sirvio et al. (9,352,351) fails to teach bulk attaching by welding a copper cooling fins or a motor to the conductive structure.

Therefore it would have been obvious for one skilled in the art to have modified Sirvio et al. (9,352,351) process to utilize subsequently bond or attach cooling fins in electric motors as evidenced by Mair et al. (2014/0345959) with the expectation of achieving similar success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sirvio et al. (9,352,351) in combination with Li (5,392,982).
Features detailed above concerning the teachings of Sirvio et al. (9,352,351) are incorporated here.
Sirvio et al. (9,352,351) fails to the bonding material of the intermediary layer to be a carbide such as WC and Mo2C.
Li (5,392,982) teaches bonding ceramic and metal materials with a carbide material including WC and Mo2C (abstract)
Therefore it would have been obvious for one skilled in the art to have modified Sirvio et al. (9,352,351) process to include a carbide as the binding material as evidenced by Li (5,392,982) with the expectation of achieving similar success of a metal bonded ceramic layer.

Response to Arguments
Applicant's arguments filed 11/10/20 have been fully considered but they are not persuasive. 
Applicant argued that the wetting angle is referenced to the adhesive and the substrate and not the powder/melt coating and both the substrate and adhesive layer.
The Examiner agrees in part.  Sirvio et al. (9,352,351) teaches significance of controlling the wetting angle to place the coating onto a desired area.  In fact, Sirvio et al. (9,352,351) states when the contact angle becomes small better wetting of the adhesive by the melt which would suggest less than the claimed 90 degrees (col. 11, lines 34-36,40-42).  In order to further “control” the placement of the power/melt one skilled in the art with this teaching would be suggestive of having the contact angle between the substrate and the powder/melt to be greater than 90 degrees so as to prevent coating thereon.
Regarding the suggestion of not using an adhesive layer, Sirvio et al. (9,352,351) was stating that controlling the contact/wetting angle is critical regardless of whether or not another adhesive was utilized or none as the controlling of the contact/wetting angle was the key to desired application of the subsequent coating.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715